       Case 20-31973 Document 127 Filed in TXSB on 04/15/20 Page 1 of 2
                                                                                              United States Courts
                                                                                            Southern District of Texas
                                                                                                   &/>ED
From:             Aaron Miller
                                                                                                  April 15, 2020
To:               TXSDdb_Houston_Operation
Subject:          Carbo Ceramics Case No. 20-31973
Date:             Wednesday, April 15, 2020 9:39:04 AM
                                                                                         David J. Bradley, Clerk of Court
Attachments:      AMCap Letter CRR-BK 2.pdf


Hi-Below is what I plan on telling the courts & Judge Isgur on April 23, 2020. Can you please forward to
Judge Isgur in case I have technical difficulties logging in on April 23?



Your Honor:

          Thanks for giving me this opportunity to speak. I’m a shareholder that thinks that this bankruptcy
filing is illegitimate, being done at the expense of shareholders & for benefit the Wilks Brothers LLC &
Carbo Ceramics management team. For the following reasons:

         The most recent 10K filing Carbo Ceramics issued showed approximately $50 million in cash & 14
million tons of kaolin that sells on the open market for approximately $150 per ton(that’s $2.1 billion in
revenues) . Carbo Ceramics 10K filing prior to this showed that they had 19 million tons of kaolin. Where
did the 5 million tons go?

       Carbo Ceramics also has many plants, mines, & materials that are valuable assets

       Carbo Ceramics isn’t in violation of any of their debt agreements & have no debt due for almost
two years

       The primary reason Wilks Brothers LLC wants to take Carbo Ceramics into chapter 11 is for one
of several reasons:

   A. They eliminate all the shareholders so they can run company private & than in the future take
       public
   B. Sell off individual plants & materials such as the kaolin & pocket all the money without
       shareholders participating
   C. Sell the entire company & profit without shareholders participating

Either of these scenarios the Wilks Brother LLC & Carbo Ceramics management team benefits at the
shareholders expense

        Your honor I’m hopeful the courts will make sure an equity committee gets formed to protect the
interest of shareholders without the Wilks Brothers LLC being able to be on it. Furthermore your honor
I’m hopeful you will not approve Carbo Ceramics bankruptcy & if you do please consider making it a
chapter 7 not chapter 11 bankruptcy so in that case shareholders will receive something because the way
it stands now the Wilks Brothers & Carbo Ceramics current management team are trying to steal the
company profit for themselves at the shareholders expense. Thanks for your time & consideration.




From the desk of...
Mr. Aaron Miller, President
AM Capital
       Case 20-31973 Document 127 Filed in TXSB on 04/15/20 Page 2 of 2


2 N. LaSalle Street, Suite 1800
Chicago, IL 60602
P: 312-884-0338
F: 312-263-1329
M: 312-286-8651
E: Aaron@am-capital.com
